

Exhibit 10.2


AMKOR TECHNOLOGY, INC.
SECOND AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN


GLOBAL RESTRICTED STOCK AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the Amkor Technology, Inc.
Second Amended and Restated 2007 Equity Incentive Plan (the “Plan”) will have
the same defined meanings in this Global Restricted Stock Award Agreement,
including the general terms and conditions for all non-U.S. Participants and the
additional terms and conditions for certain countries, all as set forth in the
appendix attached hereto (the “Appendix” and, together with the Global
Restricted Stock Agreement, the “Award Agreement”).


Participant Name:   


Address:


         
You have been granted the right to receive an Award of Restricted Stock, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:


Grant Number:     
               
Date of Grant:                    


Vesting Commencement Date:        


Number of Shares Granted: 
       
Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:


[INSERT APPLICABLE VESTING SCHEDULE].


1.Grant. The Company hereby grants to the individual named above (“Participant”)
under the Plan as a separate incentive and not in lieu of any salary or other
compensation for his or her services, an Award of Restricted Stock, subject to
all of the terms and conditions in this Award Agreement and the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and



--------------------------------------------------------------------------------



conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.
2.Escrow of Shares.
a.All Shares of Restricted Stock will, upon execution of this Award Agreement,
be delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider (if earlier).
b.The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.


c.Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock (after giving effect to any accelerated vesting resulting from such
termination) to the Company. Participant hereby appoints the Escrow Holder with
full power of substitution, as Participant’s true and lawful attorneyinfact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.


d.The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.


e.Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares of Restricted Stock while they are
unvested; provided, however, that if any (x) dividends or distributions are paid
in Shares or other property, the Shares or other property will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid and (y) dividends are paid
in cash, such cash dividends will be withheld (in the Company’s general assets)
and paid only upon the vesting of the underlying Shares of Restricted Stock
(with such cash dividends to be forfeited upon the forfeiture of the underlying
Shares of Restricted Stock). For the avoidance of doubt, Participant may not
sell or otherwise dispose of any shares of Restricted Stock while they are
unvested.


f.In the event of any recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company, affecting the Shares, in which
the Shares of Restricted Stock are increased, reduced or otherwise changed, and
by virtue of any such change Participant in his or her capacity as owner of
unvested Shares of Restricted Stock (if applicable) is entitled to new or
additional or different shares of stock, cash or securities (other than rights
or warrants to purchase securities); such new or additional or different shares,
cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock



--------------------------------------------------------------------------------



pursuant to this Award Agreement. If Participant receives rights or warrants
with respect to any unvested Shares of Restricted Stock, such rights or warrants
may be held or exercised by Participant, provided that until such exercise any
such rights or warrants and after such exercise any shares or other securities
acquired by the exercise of such rights or warrants will be considered to be
unvested Shares of Restricted Stock and will be subject to all of the conditions
and restrictions which were applicable to the unvested Shares of Restricted
Stock pursuant to this Award Agreement. The Administrator in its absolute
discretion at any time may accelerate the vesting of all or any portion of such
new or additional shares of stock, cash or securities, rights or warrants to
purchase securities or shares or other securities acquired by the exercise of
such rights or warrants.


g.The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.


3.Vesting Schedule. The Shares of Restricted Stock awarded by this Award
Agreement will vest in accordance with the vesting provisions set forth in this
Award Agreement. Unless otherwise provided in the vesting provisions set forth
in this Award Agreement, Shares of Restricted Stock scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Award Agreement,
unless Participant has been continuously a Service Provider from the Date of
Grant until the date such vesting is scheduled to occur. For the avoidance of
doubt, employment or other service during only a portion of the vesting period
until the respective vesting date shall not entitle Participant to vest in a pro
rata portion of the Shares of Restricted Stock scheduled to vest on such date.
4.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, but subject to the vesting
provisions set forth in this Award Agreement, the balance of the Shares of
Restricted Stock that have not vested at the time of Participant’s termination
as a Service Provider for any reason will be forfeited (with no consideration
due to Participant) and automatically transferred to and reacquired by the
Company at no cost to the Company upon the date of such termination and
Participant will have no further rights thereunder. Participant hereby appoints
the Escrow Agent with full power of substitution, as Participant’s true and
lawful attorney-in-fact with irrevocable power and authority in the name and on
behalf of Participant to take any action and execute all documents and
instruments, including, without limitation, stock powers which may be necessary
to transfer the certificate or certificates evidencing such unvested Shares of
Restricted Stock to the Company upon such termination as a Service Provider.
For purposes of the Restricted Stock, Participant's status as a Service Provider
will be deemed terminated as of the date Participant is no longer actively
providing services to the Company or one of its Subsidiaries (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of labor laws in the jurisdiction where Participant is providing service
or the terms of Participant's employment or other service agreement, if any) and
such date will not be extended by any notice period (e.g., Participant's period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under labor laws in the jurisdiction
where the Participant is providing service or the terms of Participant's
employment or other service agreement, if any). The Administrator shall have the
exclusive discretion to determine when Participant is no longer



--------------------------------------------------------------------------------



actively provides services for purposes of the Restricted Stock (including
whether Participant may still be considered to be providing services while on a
leave of absence).
5.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate, Participant's legal heirs or,
provided such designation has been permitted by the Company and/or is valid
under Applicable Laws, Participant's designated beneficiary. Any such transferee
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
6.Responsibility for Taxes.
a.Participant acknowledges and agrees that, regardless of any action taken by
the Company or, if different, the Subsidiary to which Participant is providing
services (the “Service Recipient”), the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Participant’s participation in the Plan and legally
applicable to Participant (“Tax-Related Items”) is and remains Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Service Recipient. Participant further acknowledges that the
Company and/or the Service Recipient (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock, including, but not limited to, the grant or vesting of
Restricted Stock, or the subsequent sale of Shares acquired at vesting and the
receipt of any dividends; and (ii) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Restricted Stock to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company and/or
the Service Recipient (or former service recipient, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
b.Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Service Recipient to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Service Recipient, or their
respective agents, at their discretion, to satisfy any applicable withholding
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from Participant’s salary, wages or other
compensation payable to Participant by the Company and/or the Service Recipient,
(ii) withholding from proceeds of the sale of the Shares subject to the
Restricted Stock either through a voluntary sale or through a mandatory sale
arranged by the Company (on Participant’s behalf pursuant to this authorization
without further consent), (iii) withholding Shares subject to the Restricted
Stock, or (iv) any method determined by the Administrator to be in compliance
with Applicable Laws. Notwithstanding the foregoing, if Participant is subject
to Section 16 of the Exchange Act at the time the withholding obligation for
Tax-Related Items becomes due, the Administrator will satisfy any applicable
withholding obligation by directing the Company to withhold Shares subject to
the Restricted Stock.


c.The Company and/or the Service Recipient may withhold or account for
Tax-Related Items by considering statutory withholding amounts or other
applicable withholding rates, including maximum rates applicable in
Participant’s jurisdiction(s). In the event of over-withholding, Participant



--------------------------------------------------------------------------------



may receive a refund of any over-withheld amount in cash (with no entitlement to
the equivalent in Shares), or if not refunded, Participant may seek a refund
from local tax authorities. In the event of under-withholding, Participant may
be required to pay any additional Tax-Related Items directly to the applicable
tax authority or to the Company and/or the Service Recipient. If the obligation
for Tax-Related Items is satisfied by withholding Shares, for tax purposes,
Participant is deemed to have received the full number of Shares subject to the
vested Award, notwithstanding that a number of the Shares is held back solely
for the purpose of paying the Tax-Related Items.


d.Participant agrees to pay to the Company or the Service Recipient any amount
of Tax-Related Items that the Company or the Service Recipient may be required
to withhold or account for as a result of Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of the Shares
acquired upon vesting of the Restricted Stock, if Participant fails to comply
with his or her obligations in connection with the Tax-Related Items.


7.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent. Except as provided in Section 2(e), after such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to such Shares, including voting and
receipt of dividends and distributions on such Shares.
8.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY OR THE SERVICE RECIPIENT, AS APPLICABLE, TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
9.Appendix. For Participants outside the United States, the Restricted Stock
shall be subject to the general terms and conditions for all non-U.S.
Participants and the additional terms and conditions for certain countries set
forth in the Appendix attached hereto. Moreover, if Participant relocates from
the U.S. to one of the countries included in the Appendix or if Participant
relocates between countries included in the Appendix during the vesting period
of the Restricted Stock, the general terms and conditions for non-U.S.
Participants and the additional terms and conditions for such country shall
apply to Participant, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Award Agreement.



--------------------------------------------------------------------------------



10.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares. Participant acknowledges that he or she should consult with
his or her own personal tax, legal and financial advisors regarding
participation in the Plan before taking any action related to the Restricted
Stock.
11.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, in care of its General
Counsel at Amkor Technology, Inc., 2045 E. Innovation Circle, Tempe, Arizona,
85284, or at such other address as the Company may hereafter designate in
writing.
12.Waivers. Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other participants.
13.Grant is Not Transferable. Except to the limited extent provided in Section
5, the unvested Shares of Restricted Stock subject to this grant and the rights
and privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares of Restricted Stock subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
14.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto (provided that neither the Shares of Restricted
Stock nor this Award Agreement may be assigned by Participant).
15.Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; (b)
the completion of any registration or other qualification of such Shares under
any Applicable Laws or under the rulings or regulations of the U.S. Securities
and Exchange Commission or any other U.S. or non-U.S. governmental regulatory
body, which the Administrator, in its absolute discretion, deems necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S. or
non-U.S. state or federal governmental agency, which the Administrator, in its
absolute discretion, determines to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of grant of the Restricted
Stock as the Administrator may establish from time to time for reasons of
administrative convenience. Participant understands that the Company is under no
obligation to register or qualify the Shares subject to the Restricted Stock
with any U.S. state or non-U.S. securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, Participant agrees that the Company shall have unilateral
authority to amend the Plan and this Award Agreement without Participant’s
consent to the extent necessary to comply with Applicable Laws.



--------------------------------------------------------------------------------



16.Administrator Authority. The Administrator has the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Award Agreement as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Shares of Restricted
Stock have vested). All actions taken and all interpretations and determinations
made by the Administrator in good faith will be final and binding upon
Participant, the Company and all other interested persons. No member of the
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.
17.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Shares of Restricted Stock or the
Plan by electronic means or request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
19.Agreement Severable. In the event that any provision in this Award Agreement
is held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Award Agreement.
20.Modifications to the Award Agreement. The Plan and this Award Agreement
constitute the entire understanding of the parties on the subjects covered
herein. Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein. Except as otherwise provided herein or in the
Plan, modifications to this Award Agreement can be made only in an express
written contract executed by Participant and a duly authorized officer of the
Company.
21.Code Section 409A. The Award Agreement is intended to comply with, or be
exempt from, Code Section 409A and all regulations, guidance, compliance
programs and other interpretative authority thereunder, and shall be interpreted
in a manner consistent therewith. Notwithstanding anything contained herein to
the contrary, in the event the Award Agreement is subject to Code Section 409A,
the Company may, in its sole discretion and without Participant’s prior consent,
amend the Plan and/or the Award Agreement, adopt policies and procedures, or
take any other actions as deemed appropriate by the Company to (i) exempt the
Plan and/or the Award Agreement from the application of Code Section 409A, (ii)
preserve the intended tax treatment of the Award Agreement or (iii) comply with
the requirements of Code Section 409A. Notwithstanding anything contained herein
to the contrary, in no event shall the Company or any Subsidiary have any
liability or obligation to any Participant or any other person in the event that
the Plan or the Award Agreement is not exempt from, or compliant with, Code
Section 409A.
22.Effect of Plan. By accepting the Restricted Stock, Participant expressly
warrants that he or she has received an Award of Restricted Stock under the
Plan, and has received, read and understands the Plan. Participant understands
that the Plan is discretionary in nature and may be amended, suspended or
terminated by the Company at any time, to the extent permitted by the Plan.



--------------------------------------------------------------------------------



23.Governing Law; Venue. This Award Agreement will be governed by the laws of
the State of Delaware, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award or
this Award Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Arizona, and agree that such litigation will be
conducted solely in the courts of Maricopa County, Arizona, or the federal
courts for the United States for the District of Arizona, and no other courts.
24.Insider Trading Restrictions/Market Abuse Laws. By accepting the Restricted
Stock, Participant acknowledges that he or she is bound by all the terms and
conditions of the Company’s insider trading policy as may be in effect from time
to time. Participant further acknowledges that, depending on Participant’s or
his or her broker’s country or the country in which the Shares are listed, he or
she may be subject to insider trading restrictions and/or market abuse laws
which may affect Participant’s ability to accept, acquire, sell or otherwise
dispose of Shares, rights to Shares, or rights linked to the value of Shares
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdictions).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders Participant placed before Participant possessed inside
information. Furthermore, Participant could be prohibited from (i) disclosing
the inside information to any third party, which may include fellow employees
and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under the Company’s
insider trading policy as may be in effect from time to time. Participant
acknowledges that it is Participant’s responsibility to comply with any
applicable restrictions, and Participant should speak to his or her personal
advisor on this matter.
25.Agreement. Participant's acceptance of the Restricted Stock by signing below
or by otherwise accepting the Restricted Stock following such procedures as
established by the Company (including an online acceptance process) constitute
Participant's agreement to be bound by the terms and conditions of this Award
Agreement and the Plan. The Company may refuse to allow Participant to vest in
the Restricted Stock unless Participant has signed this Award Agreement or
otherwise accepted the Restricted Stock following such procedures as established
by the Company (including an online acceptance process).

Participant                        Amkor Technology, Inc.“NAME”DateDate






--------------------------------------------------------------------------------



APPENDIX TO
AMKOR TECHNOLOGY, INC.
SECOND AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK AWARD AGREEMENT


Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and/or the Global Restricted Stock Award
Agreement.


Terms and Conditions


This Appendix includes general terms and conditions for all non-U.S.
Participants and additional terms and conditions that govern the Restricted
Stock if Participant works and/or resides in one of the countries listed below.
If Participant is a citizen or resident of a country other than the one in which
Participant is currently working and/or residing (or is considered as such for
local law purposes), or if Participant transfers employment and/or residency to
a different country after the Restricted Stock is granted, the Company will, in
its discretion, determine the extent to which the terms and conditions contained
herein will apply to Participant.


Notifications


This Appendix also includes information regarding certain other issues of which
Participant should be aware with respect to Participant’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of July 2020. Such laws are often
complex and change frequently. As a result, Participant should not rely on the
information noted herein as the only source of information relating to the
consequences of participation in the Plan because the information may be
out-of-date at the time the Restricted Stock vests or Participant sells any
Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation. As a result, the Company is not in
a position to assure Participant of any particular result. Accordingly,
Participant should seek appropriate professional advice as to how the relevant
laws in Participant’s country may apply to Participant’s individual situation.


If Participant is a citizen or resident of a country other than the one in which
Participant is currently working and/or residing (or is considered as such for
local law purposes), or if Participant transfers employment and/or residency to
a different country after the Restricted Stock is granted, the information
contained in this Appendix may not be applicable to Participant in the same
manner.






--------------------------------------------------------------------------------



GENERAL TERMS AND CONDITIONS APPLICABLE TO ALL NON-U.S. PARTICIPANTS


1.Data Privacy Information and Consent.


(a)Data Collection and Usage. The Company and the Service Recipient collect,
process and use certain personal information about Participant, including, but
not limited to, Participant’s name, home address, telephone number, email
address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all awards granted under the Plan
or any other entitlement to shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is Participant’s consent.


(b)Stock Plan Administration Service Providers. The Company transfers Data to
E*TRADE Financial Corporate Services, Inc. and certain of its affiliates
(“E*TRADE”), an independent service provider which is assisting the Company with
the implementation, administration and management of the Plan. The Company may
select a different service provider or additional service providers and share
Data with such other provider serving in a similar manner. Participant may be
asked to agree on separate terms and data processing practices with E*TRADE and
such other service providers, with such agreement being a condition to the
ability to participate in the Plan.


(c)International Data Transfers. The Company and E*TRADE are based in the U.S.,
which means that it will be necessary for Data to be transferred to, and
processed in, the U.S. Participant’s country or jurisdiction may have different
data privacy laws and protections than the U.S. The Company’s legal basis for
the transfer of Data, where required, is Participant’s consent.


(d)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws. This period may extend
beyond the Participant's period as a Service Provider. When the Company and/or
the Service Recipient no longer need Data for any of the above purposes, they
will cease processing it in this context and remove it from all of their systems
used for such purposes to the fullest extent practicable.


(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and Participant is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, Participant’s salary from or employment or
service with the Service Recipient will not be affected; the only consequence of
refusing or withdrawing consent is that the Company would not be able to grant
the Restricted Stock or other equity awards to Participant under the Plan or
administer or maintain such awards.





--------------------------------------------------------------------------------



(f)Data Subject Rights. Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access to or copies of
Data the Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv)
restrict the processing of Data, (v) restrict the portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, Participant can contact his or her local human resources
representative.


(g)Other Legal Basis and Additional Consent. Participant understands that the
Company may rely on a different legal basis for the collection, processing or
transfer of Data in the future and/or request Participant to provide another
data privacy consent. If applicable, upon request of the Company or the Service
Recipient, Participant will provide a separate executed data privacy agreement
(or any other agreements or consents) that the Company and/or the Service
Recipient may deem necessary to obtain from Participant for the purpose of
administering his or her participation in the Plan in compliance with the data
privacy laws in Participant’s country, either now or in the future. Participant
understands and agrees that Participant will not be able to participate in the
Plan if Participant fails to provide any such agreement requested by the Company
and/or the Service Recipient.


2.Nature of Grant. By accepting the Restricted Stock, Participant acknowledges,
understands, and agrees that:


(a)the grant of the Restricted Stock is exceptional, voluntary and occasional
and does not create any contractual or other right to receive future grants of
restricted stock, or benefits in lieu of restricted stock, even if restricted
stock has been granted in the past;


(b)all decisions with respect to future restricted stock or other grants, if
any, will be at the sole discretion of the Company;


(c)Participant is voluntarily participating in the Plan;


(d)the Restricted Stock and any Shares subject to the Restricted Stock, and the
income from and value of same, are not intended to replace any pension rights or
compensation;


(e)unless otherwise agreed with the Company, the Restricted Stock and the Shares
subject to the Restricted Stock, and the income from and value of same, are not
granted as consideration for, or in connection with, the service Participant may
provide as a director of a Subsidiary;


(f)the Restricted Stock and any Shares subject to the Restricted Stock, and the
income from and value of same, are not part of normal or expected compensation
for any purpose, including, without limitation to, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service



--------------------------------------------------------------------------------



payments, bonuses, long-service awards, holiday pay, pension or retirement or
welfare benefits or similar mandatory payments;


(g)the future value of the Shares underlying the Restricted Stock is unknown,
indeterminable, and cannot be predicted with certainty;


(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever, whether
or not later found to be invalid or in breach of labor laws in the jurisdiction
where the Participant is providing service or the terms of the Participant’s
employment or other service agreement, if any);


(i)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Restricted Stock or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares; and


(j)neither the Company, the Service Recipient nor any other Subsidiary shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the U.S. dollar that may affect the value of the Restricted Stock
or of any amounts due to Participant pursuant to the Restricted Stock or the
subsequent sale of any Shares subject to the Restricted Stock.


3.Language. Participant acknowledges that he or she is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow Participant to understand the terms and conditions of
this Award Agreement. If Participant has received this Award Agreement, or any
other documents related to the Restricted Stock and/or the Plan translated into
a language other than English and if the meaning of the translated version is
different than the English version, the English version will control.


4.Foreign Asset/Account, Exchange Control and Tax Reporting. Participant may be
subject to foreign asset/account, exchange control, tax reporting or other
requirements which may affect Participant’s ability acquire or hold Restricted
Stock, Shares or cash received from participating in the Plan (including
dividends and the proceeds arising from the sale of Shares) in a brokerage/bank
account outside Participant’s country. The applicable laws of Participant’s
country may require that he or she report such Restricted Stock, Shares,
accounts, assets or transactions to the applicable authorities in such country
and/or repatriate funds received in connection with the Plan to Participant’s
country within a certain time period or according to certain procedures.
Participant acknowledges that he or she is responsible for ensuring compliance
with any applicable requirements and should consult his or her personal legal
advisor to ensure compliance with Applicable Laws.





--------------------------------------------------------------------------------





ADDITIONAL TERMS AND CONDITIONS FOR CERTAIN COUNTRIES


SINGAPORE


Terms and Conditions


Restriction on Sale of Shares. The Restricted Stock is subject to section 257 of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and Participant
will not be able to make any subsequent offer to sell or sale of the Shares in
Singapore, unless such offer or sale is made (1) after six (6) months from the
Date of Grant, (2) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA or (3) pursuant to, and in
accordance with, the conditions of any other applicable exemptions under the
SFA.


Notifications


Securities Law Information. The offer of the Plan, the grant of the Restricted
Stock, and the issuance of the Shares subject to the Restricted Stock are being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the SFA. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.


Director Notification. Participant understands and acknowledges that if
Participant is a director, associate director or shadow director of a Singapore
Subsidiary, Participant is subject to certain notification requirements under
the Singapore Companies Act, regardless of whether Participant is a Singapore
resident or providing services in Singapore. Among these requirements is an
obligation to notify the Singapore Subsidiary in writing when Participant
receives an interest (e.g., Restricted Stock) in the Company. In addition,
Participant must notify the Singapore Subsidiary when Participant sells Shares
(including when Participant sells Shares acquired under the Plan). These
notifications must be made within two days of acquiring or disposing of any
interest in the Company. In addition, a notification must be made of
Participant’s interests in the Company within two days of becoming a director,
associate director or shadow director.



